ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 12/20/21 wherein claims 1, 5, 6, 19, 27-29, and 31 were amended; claims 2-4, 9, 10, 20-26, 30, 33, and 34 were canceled; and claims 35-39 were added.
	Note(s):  Claims 1, 5, 6, 8, 11-19, 27-29, 31, 32, and 35-39 are pending.

APPLICANT’S ELECTION & CLARIFICATION OF THE RECORD
Applicant's election with traverse of Group I (pending claims 1, 5, 6, 8, 11-19, 31, 32, and 35-39) filed 3/26/21 is acknowledged.  The traversal is on the grounds that it is not an undue burden for the Examiner to examine all the pending claims.  This is found non-persuasive because the claims of Group II (claim 27) are directed to products whereas the elected Group reads on method claims.  In particular, Applicant is respectfully reminded that the determination of patentability for a product claim is not the same as that for method claims.  As a result, it is a burden on the Examiner to search the various inventions.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note(s):  It is duly note that in the response filed 3/26/21, Applicant elected the species wherein the tissue targeting radiopharmaceutical is mesothelin target thorium conjugate (MSLN-TTC); the DNA repair inhibitor is olaparib; and the hyperplastic/neoplastic disease of interest is ovarian cancer.  Claims 1, 6, 8, 11-15, 17-19, 28, 31, 32, 35, 36, 38, and 39 read on the elected species.  Initially, Applicant’s 

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/20/21 to the rejection of claims 1-4, 6, 8, 10-15, 17-19, 28, 31, and 32 made by the Examiner under 35 USC 102, double patenting, and/or improper Markush have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 11, 12, 19, 28, 31, 32, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-15, 19, and 20 of copending Application No. 17/271,562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a tissue targeting component (e.g., target thorium conjugate) and a DNA repair inhibitor which is used for treatment purposes.  The claims of the instant invention differ from those of the copending application in that the copending application specifically discloses that the DNA repair inhibitor and the targeted thorium conjugate (see claims 10-12 of copending application which discloses thorium conjugate) is the tissue targeting radiopharmaceutical whereas the instant invention reads generally on DNA repair inhibitor proteins and a tissue targeting radiopharmaceutical.  Both inventions disclose that that the compositions may be used for evaluating hyperplastic/neoplastic diseases (see claims 14 and 15 of the copending application).  Thus, the skilled artisan would recognize that the instant invention encompasses that of the copending application.  Hence, the invention disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that since the double patenting rejection is the only rejection remaining in the instant application, the rejection should be withdrawn because this application has the earlier effective filing date.

EXAMINER’S RESPONSE
	Applicant’s argument was considered and deemed non-persuasive.  Specifically, the double patenting rejection is not the only remaining rejection in the instant application.

Improper Markush Rejection
The outstanding improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.

	II.	Note(s):  The rejections were modified to be consistent with the amended claims filed 12/20/21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6:  The phrase ‘which has binding affinity for…CD33’ is ambiguous because it is unclear what are the actual tissue targeting moieties that have affinity for ‘which has binding affinity for…CD33’ is not the same as the tissue targeting radiopharmaceuticals themselves being CD22, FGFR2, mesothelin HER-2, PSMA, and CD33.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claim was amended to address the rejection and as such, the rejection is moot.
EXAMINER’S RESPONSE
	Applicant’s argument was considered and is non-persuasive.  Specifically, stating that a targeting moiety has binding affinity for a CD22 receptor, FGFR2, Mesothelin, HER-2, PSMA, and CD33 does not identify the targeting moiety itself.  The claim is directed to what may bind to the targeting moiety, not what is actually the targeting moiety.  Thus, it is unclear what specifically tissue targeting moieties that are thorium conjugate compatible that Applicant is referring to that are compatible with the instant invention.  Hence, the rejection is still deemed proper.
	 Claim 28:  The phrase ‘which has binding affinity for…CD33’ is ambiguous because it is unclear what are the actual tissue targeting moieties that have affinity for FGFR2, Mesothelin, HER-2, PSMA, and CD33.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claim was amended to address the rejection and as such, the rejection is moot.

EXAMINER’S RESPONSE
	Applicant’s argument was considered and is non-persuasive.  Specifically, stating that a targeting moiety has binding affinity for FGFR2, Mesothelin, HER-2, PSMA, and CD33 does not identify the targeting moiety itself.  The claim is directed to what may bind to the targeting moiety, not what is actually the targeting moiety.  Thus, it is unclear what specifically tissue targeting moieties that are thorium conjugate compatible that Applicant is referring to that are compatible with the instant invention.  Hence, the rejection is still deemed proper.

112 Fourth Paragraph Rejections
	All outstanding 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

102 Rejection
	The 102 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6, 8, 11-15, 17-19, 28, 31, 32, 35, 36, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to thorium conjugates wherein the thorium is other than Thorium-227.  In addition, the instant application does not sufficiently describe the invention as it relates to hyperplastic and neoplastic diseases other than carcinoma, sarcoma, myeloma, leukemia, lymphoma, mixed type of cancer.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly 
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
Claims 1, 6, 11-15, 17-19, 28, 31, 32, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11-15, 17-19, 28, 31, 32, 35, and 36:  The claims are ambiguous because it is unclear what is the actual DNA repair inhibitor that is being claimed.  The claims were amended to read on inhibitors of a protein, but do not identify the actual inhibitors themselves.  Since claims 6, 11-15, 17-19, 28, 31, 32, 35, and 36 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.

DUPLICATE CLAIM
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

WITHDRAWN CLAIMS
Claims 5, 16, 27, 29, and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
In claim 6, line 3, ‘the CD22’ lacks antecedent basis.  Thus, Applicant should replace the phrase with ‘CD22’.

Due to the complexity of the instant application as it relates to determining the exact scope of the claimed invention, it was difficult to thoroughly search the invention.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 18, 2022